Citation Nr: 0209518	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury, to include a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his stepfather


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1959 to 
December 1961,  January 1962 to January 1965, and January 
1991 to July 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for residuals of a head injury.  


FINDINGS OF FACT

1.  The veteran was notified of an April 1993 denial of 
entitlement to service connection for residuals of a head 
injury by letter dated May 3, 1993, and he did not perfect a 
timely appeal.  

2.  Evidence received since the April 1993 decision includes 
a nexus opinion that preexisting residuals of a head injury 
were aggravated during the veteran's 1991 active military 
service.  


CONCLUSIONS OF LAW

1.  The April 1993 decision, which denied entitlement to 
service connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7105 (1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2001).  

2.  The evidence received since the April 1993 decision is 
new and material evidence; the claim of entitlement to 
service connection for residuals of a head injury, to include 
a psychiatric disorder, is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.104(a) (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of whether new and material evidence has been 
submitted to reopen the claim may be adjudicated because the 
VA fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran filed several lay statements with the RO and provided 
sworn testimony at a regional office hearing in February 
1999.  The RO's October 2001 letter to the veteran, the April 
1993, June 1993, and September 1998 rating decisions, the 
June 2000 hearing officer decision, and the June 1993, 
January 1999, and April 2002 statements of the case informed 
the veteran of the applicable laws and regulations, including 
provisions of the Veterans Claims Assistance Act of 2000, and 
of the evidence needed to substantiate the claim.  New 
provisions of the Veterans Claims Assistance Act of 2000, 
which redefine VA's obligations with respect to the duty to 
assist and inform the veteran, apply only to claims filed on 
or after August 29, 2001 and do not apply here because the 
veteran filed his application to reopen the claim in August 
1998.  Since the veteran was informed of the applicable laws 
and regulations and of the evidence needed to substantiate 
the claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist and inform 
the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

An April 1993 rating decision denied entitlement to service 
connection for residuals of a head injury because the RO 
believed that the current head injury occurred in 1989 while 
the veteran was not on active duty and that no evidence 
suggested aggravation of a preexisting head injury in the 
veteran's last period of active service.  The April 1993 
decision became final because the RO notified the veteran of 
the decision by letter dated May 3, 1993, and he did not 
perfect a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  


The evidence at the time of the April 1993 decision included 
an application for service connection, Forms DD 214, a lay 
statement, an abstract of service and medical history, 
service medical records, and VA and private medical records.  

On an August 1992 formal application for service connection, 
the veteran contended that he incurred a head injury during 
Operation Desert Storm.  Forms DD 214 showed that he worked 
as an electrician's apprentice in the Navy from December 1959 
to December 1961, which included one year and eight months of 
foreign or sea service.  The veteran also served as a 
military policeman in the Army from January 1962 to January 
1965, and he was recalled to active duty as a boiler plant 
operator in the Navy in support of Operation Desert 
Shield/Storm from January 1991 to July 1991.  In an October 
1992 lay statement, the veteran reported serving in the 
reserve with occasional periods of active duty for training 
from 1965 to 1991.  An abstract of service and medical 
history showed that the veteran served on active duty for 
training in February 1985, March 1985, May 1986, April 1987, 
May 1987, July 1988, and August 1988 and that he was recalled 
to active duty in January 1991.  

Service medical records showed that the veteran's head and 
neurological system were normal at military examinations in 
January 1962 and November 1964, unchanged in January 1995, 
and normal at military examinations in November 1971, 
February 1984, November 1985, December 1986, November 1987, 
and November 1988.  In July 1989, the veteran was in the 
hospital following a motor vehicle accident, and he was 
temporarily not physically qualified for duty.  He underwent 
rehabilitation and was considered physically qualified for 
return to full drill status in April 1990.  At an April 1990 
dental examination, the veteran reported that no problems had 
resulted from the July 1989 car accident.  The veteran's head 
and neurological system were deemed normal at the April 1990 
military examination, and he was deemed physically qualified 
for release from active duty for training in October 1990.  
He was deemed not physically qualified for thirteen days of 
annual training due to percentage of body fat in July 1992.  

VA and private medical records showed that the veteran worked 
as a boiler plant operator after his second period of service 
and that he had a past history of alcoholism, blackout 
spells, and motor vehicle accidents.  In July 1989, the 
veteran incurred traumatic brain injury when he and another 
drunk driver ran into each other in a head-on car accident.  
He was placed in a halo stabilization vest for approximately 
four months and, with frequent cues and supervision, he 
eventually demonstrated excellent improvement of overall 
strength, endurance, capabilities for safe ambulatory 
function, self-care needs, activities of daily living, and 
personal hygiene and grooming.  His cognitive impairment was 
moderate to severe, with loss of judgment and recall, and he 
was impulsive and easily disoriented and confused.  At the 
final team conference of rehabilitation physicians in August 
1989, the veteran demonstrated independent self-care skills 
but his abstract planning, sequencing, and ability to 
generalize information to new problems remained of concern.  
The November 1992 VA general medical examination of the head 
was negative, and the veteran denied a history of any 
traumatic experience during active service.  The VA PTSD 
examiner related current significant brain damage to the 1989 
car accident, and the VA brain examiner stated diagnoses of 
posttraumatic head syndrome and memory disorder.  

The RO considered all of this information in its April 1993 
decision, which denied entitlement to service connection for 
residuals of a head injury.  The April 1993 decision became 
final because the RO notified the veteran of the decision by 
letter, and he did not perfect a timely appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed an August 1998 application to reopen the 
claim, the September 1998 rating decision denied reopening 
the claim, and the veteran perfected a timely appeal.  A June 
2000 hearing office decision reopened the claim and denied 
entitlement to service connection for a psychiatric disorder 
on the merits, and the June 2002 certification of appeal 
included only the issue of entitlement to service connection 
for residuals of head trauma, to include a neuropsychological 
disorder.  Before the Board can make a decision on the 
merits, it must first determine whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Fortunately, new and material evidence has been submitted to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The new evidence submitted since April 1993 includes lay 
statements, hearing testimony, work appraisals, and VA and 
private medical records.  

In a May 1993 lay statement, the veteran's stepfather 
asserted that the veteran incurred stress syndrome during his 
1991 service that resulted from ongoing harassment from a 
civilian work supervisor, drug abuse and dating discipline 
problems with his three teenagers, and marital discord with 
his wife.  In lay statements from August 1998 to February 
1999, the veteran reported that he served in Puerto Rico 
during his recall to active duty during the Persian Gulf War.  
He contended that preexisting residuals of the 1989 head 
injury were aggravated during service because his 
rehabilitation therapy was interrupted by the recall to 
active military duty and because he was involuntarily 
separated from his family during drug, dating, and marriage 
crises.  At the February 1999 regional office hearing, the 
veteran testified that he worked in service in 1991 as a 
boiler plant operator in a military mess hall in Puerto Rico.  
He testified, that after the 1989 car accident, he 
experienced ongoing tinnitus, dizziness, and insomnia, which 
he believed was aggravated during Desert Storm because he 
noticed memory loss and diminished work abilities in Puerto 
Rico.  The veteran's mother and stepfather claimed that the 
veteran received an inadequate examination when he was 
recalled to duty because he had a history of head trauma but 
no head scan was performed.  The veteran's mother and 
stepfather felt that the veteran's head injury must have been 
aggravated in service because he functioned well at work 
before Desert Storm but not after.  The lay statements since 
April 1993 and sworn testimony from the February 1999 hearing 
are not material because the veteran and his relatives are 
lay persons who are not competent to make a medical diagnosis 
or render a medical opinion relating a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The veteran's periodic work appraisals, submitted since April 
1993, are material because they show possible deterioration 
in cognitive function before and after the veteran's 1991 
active military service.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Boiler plant work appraisals were conducted 
every six months from November 1988 to October 1991 by three 
supervisors and showed a fully successful rating for two 
years prior to November 1990, which had deteriorated to a 
minimally successful rating for the year following November 
1990.  

Some of the medical records since April 1993 are not material 
because they suggest an ambiguous etiology or an etiology 
unrelated to service.  The February 2001 VA examiner stated 
that the veteran's current cognitive impairment had unclear 
etiology given his severe head trauma, history of chronic, 
severe alcohol abuse, psychiatric disorders, possible 
vascular changes, and medication effects.  Some examiners 
from July 1992 to January 1998 went so far as to relate 
current symptoms to the 1989 car accident but the opinions 
ended there and did not state whether disabilities underwent 
aggravation during the veteran's 1991 service.  Only the June 
1999 VA examiner specifically found no objective evidence of 
a bump to the head or of mental examination to support 
aggravation in service in 1991.  In August 1999, a Social 
Security Disability Award letter attributed the current 
organic mental disorder to a later car accident in October 
1998.  

In any event, the claim must be reopened.  The remainder of 
the new VA and private medical records are material because 
they show possible current residuals of a head injury and 
include two nexus opinions that preexisting residuals of a 
head injury were aggravated during the veteran's 1991 active 
military service.  Current diagnoses from April 1993 to 
February 2001 included cerebral vascular accident, organic 
affective disorder, organic brain syndrome, organic dementia, 
depression, manic depressive psychosis, mixed bipolar 
disorder, multi-infarct dementia, a personality disorder, 
posttraumatic stress disorder, pseudo-dementia, and 
schizoaffective disorder.  In July 2000, the veteran's 
private physician, who had treated him for the past three 
years, noted the veteran's fully satisfactory job rating for 
two years prior to November 1990 and the minimally 
satisfactory job rating for the year after November 1990, 
which included his active service from January 1991 to July 
1991.  Although the private physician was unable to point to 
a particular event in service as the cause of the decline, he 
hinted that preexisting residuals of a head injury had 
undergone aggravation during the veteran's 1991 service.  The 
March 1993 Social Security Disability Award letter also 
stated that an organic mental disorder had onset in June 
1992, which was within one year after the veteran's July 1991 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Now that the claim has been reopened, appellate consideration 
of the issue of entitlement to service connection for 
residuals of a head injury, to include a psychiatric 
disorder, will be deferred pending completion of additional 
development by the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for residuals of a head 
injury, to include a psychiatric disorder.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim in September 1998 and reopened and denied the claim on 
the merits in June 2000, the veteran has not been prejudiced 
by the Board's decision to reopen the claim and conduct 
additional development.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury, to include a psychiatric disorder, is reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

